DETAILED ACTION
Claims 1 and 5-20 are currently pending in this Office action.  Claims 14 and 15 are withdrawn as being directed to non-elected inventions.  Claims 2-4 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Allowable Subject Matter
Claims 1 and 5-20 are allowable. 
Claims 14 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst  inventions I-III, as set forth in the Office action mailed on 10/27/2020, is hereby withdrawn and claims 14 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Kobayashi et al. (US 8247475 B2).  Kobayashi at claim 11 discloses a halogen-containing resin composition comprising 100 parts by weight (pbw) of a halogen-containing resin, 0.01 to 30 pbw of hydrotalcite-based compound particles, 0 to 70 pbw of a plasticizer, and 0.05 to 50 pbw of a metal soap compound. The metal soap compound is a stabilizer according to Col. 8 lines 62-64. The hydrotalcite compound has a formula of:
(Mg1-zZnz)1-x·Alx·(OH)2·Ann-x/n·yH2O,
wherein x is 0.2 to 0.5, z is 0.003 to 0.6, y is greater than 0 to 2, Ann is an n-valent anion. Col. 6 lines 50-58.
The previous rejection of claims 1, 5-13, and 16-20 under 35 U.S.C. 103 as being unpatentable over Kobayashi are withdrawn in light of the amendment narrowing the range of p and q in claims 1 and 5 such that the hydrotalcite formula of Kobayashi no longer reads on the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768